334 S.W.3d 559 (2010)
In the Interest of: T.C.N.
No. ED 94743.
Missouri Court of Appeals, Eastern District, Division Three.
December 21, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 10, 2011.
Application for Transfer Denied April 26, 2011.
Francis X. Duda, St. Louis, MO, for appellant.
Steven P. Kuenzel, James W. McGettigan, Jr., Washington, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
In this step-parent adoption case, the natural mother, D.M.N., appeals from the trial court's judgment and decree of adoption terminating the mother's parental rights to her minor daughter, T.C.N., and granting the petition for adoption of T.C.N, filed by the child's natural father and the father's wife. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(1) and (5).